UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7226



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRANCE LANCASTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CR-01-1-HO, CA-02-40-4-H)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrance Lancaster, Appellant Pro Se.     Rudolf A. Renfer, Jr.,
Assistant United States Attorney, John Eric Evenson, II, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrance Lancaster seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).    We have

reviewed the record and conclude for the reasons stated by the

district court that Lancaster has not made a substantial showing of

the denial of a constitutional right.        See United States v.

Lancaster, Nos. CR-01-1-HO; CA-02-40-4-H (E.D.N.C. June 14, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2